Case: 15-15457    Date Filed: 06/17/2016   Page: 1 of 5


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 15-15457
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 9:14-cv-81234-KLR


RONALD C. DENIS,

                                                                Plaintiff-Appellant,

                                       versus

STATE FARM LIFE INSURANCE COMPANY,

                                            Defendant-Counter Claimant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (June 17, 2016)

Before WILLIAM PRYOR, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Appellant Ronald Denis appeals the district court’s award of attorney’s fees

and costs for his repeated discovery violations. After careful review, we affirm.
              Case: 15-15457    Date Filed: 06/17/2016   Page: 2 of 5


      Denis served as counsel in the district court for Robert Krupiczer in

Krupiczer’s suit against Appellee State Farm Life Insurance Company (“State

Farm”). Krupiczer alleged that State Farm unlawfully failed to pay proceeds from

a life insurance policy on an individual named Zsolt Rado. State Farm answered

that Krupiczer had not demonstrated that Rado was deceased, State Farm believed

Rado to be alive, and Rado had made false representations about the source of his

income on the life insurance policy application. State Farm also countersued to

rescind the policy. Discovery began, and Krupiczer and Denis refused to

cooperate in any of State Farm’s discovery requests notwithstanding an order

compelling responses to State Farm’s interrogatories and requests for production.

Krupiczer also failed to appear for his deposition despite State Farm’s repeated

attempts to contact him and Denis.

      State Farm moved, pursuant to the district court’s inherent authority and

Federal Rule of Civil Procedure 37, to strike Krupiczer’s complaint and dismiss the

case, for a default judgment, and for attorney’s fees. State Farm’s motion

contained detailed allegations regarding Krupiczer’s and Denis’s failure to comply

with the court’s discovery schedule and order on the motion to compel, as well as

their failure to respond to numerous telephone calls and emails inquiring whether

Krupiczer intended to pursue the action. State Farm detailed the ways in which it

had expended attorney’s fees and costs, including: research, issuing subpoenas and


                                         2
                  Case: 15-15457        Date Filed: 06/17/2016         Page: 3 of 5


reviewing subpoenaed responses, taking depositions of Rado’s prior counsel,

identifying local counsel in Hungary to assist in investigation and discovery, and

motions practice related to the discovery violations. State Farm specifically

alleged that Krupiczer’s actions were in bad faith and warranted severe sanctions.

      Krupiczer and Denis failed to respond to State Farm’s motion despite the

district court ordering them to do so. The district court granted the motion for

sanctions, striking Krupiczer’s pleadings, dismissing his claim, awarding State

Farm a default judgment on its counterclaim, and awarding State Farm

“reasonable expenses, including attorney’s fees, caused by the failure” of

Krupiczer and Denis to respond to discovery. Doc. 38 at 10. 1 In its order, the

district court found that Krupiczer acted in bad faith, willfully noncomplying with

discovery, State Farm was prejudiced, and lesser sanctions would not serve the

goals of punishment and deterrence. The district court awarded State Farm

attorney’s fees and costs based on an affidavit State Farm’s counsel submitted.

Denis now appeals.

      Denis argues that the district court abused its discretion by awarding the

entire amount of State Farm’s attorney’s fees and costs rather than only those costs

caused by the noncompliance with discovery. He further complains that the

district court failed to explain how it calculated the amount of the award. Under


      1
          “Doc.” refers to the docket entry in the district court in this case.
                                                   3
               Case: 15-15457     Date Filed: 06/17/2016    Page: 4 of 5


Rule 37, when a party fails to attend its own deposition, serve answers to

interrogatories, or respond to a request for inspection, “the court must require the

party failing to act, the attorney advising that party, or both to pay the reasonable

expenses, including attorney’s fees, caused by the failure, unless the failure was

substantially justified or other circumstances make an award of expenses unjust.”

Fed. R. Civ. P. 37(d)(3). District courts also have inherent authority to impose

sanctions upon a finding of bad faith. Barnes v. Dalton, 158 F.3d 1212, 1214 (11th

Cir. 1998). Ordinarily, we review for an abuse of discretion a district court’s order

on sanctions pursuant to Rule 37 or its inherent authority. Serra Chevrolet, Inc. v.

Gen. Motors Corp., 446 F.3d 1137, 1146-47 (11th Cir. 2006) (Rule 37); Barnes,

158 F.3d at 1214 (inherent authority).

      Here, however, Denis failed to assert in the district court the objections he

now raises. “Appellate courts generally will not consider a legal issue that was not

presented to the trial court.” Slater v. Energy Servs. Grp., Int’l, 634 F.3d 1326,

1332 (11th Cir. 2011). We have recognized exceptions to this rule, including:

      where (1) the issue involves a pure issue of law and refusal to
      consider it would result in a miscarriage of justice; (2) the appellant
      did not have the opportunity to raise the issue to the district court; (3)
      substantial justice is at stake; (4) the proper resolution is beyond any
      doubt; and (5) the issue presents significant questions of great public
      concern.

Id. None of these exceptions applies here. Because determining whether the

district court was within its discretion to impose sanctions would involve an
                                           4
               Case: 15-15457     Date Filed: 06/17/2016    Page: 5 of 5


inquiry into whether its fact findings had sufficient support in the record, Denis’s

challenges cannot involve a pure issue of law, and the proper resolution necessarily

is not beyond any doubt. See id; Stewart v. Dep’t of Health & Human Servs., 26

F.3d 115, 116 (11th Cir. 1994) (“[T]he resolution of factual questions can never be

beyond doubt.”). Moreover, Denis had ample opportunity to raise his challenges to

the district court; indeed, he violated an order to do so. Finally, we do not believe

Denis’s complaints raise issues of substantial justice or significant questions of

great public concern.

      For these reasons, we decline to address Denis’s arguments, all of which he

failed to submit to the district court for its consideration in the first instance. We

affirm the district court’s award of attorney’s fees and costs.

      AFFIRMED.




                                           5